70 N.Y.2d 683 (1987)
Susan D'Andrea, Appellant,
v.
Long Island Rail Road Company et al., Respondents.
Court of Appeals of the State of New York.
Argued June 2, 1987.
Decided July 9, 1987.
Debra Berley and Ralph Berley for appellant.
Franklin W. Kronenberg and Thomas M. Taranto for respondents.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA.
Order affirmed, with costs, for the reasons stated in the opinion by Justice Lawrence J. Bracken at the Appellate Division (117 AD2d 10).